MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              May 13 2016, 8:17 am
this Memorandum Decision shall not be                                    CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                        Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Wayne E. Mitchell,                                      May 13, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        73A01-1510-CR-1619
        v.                                              Appeal from the Shelby Circuit
                                                        Court
State of Indiana,                                       The Honorable Charles D.
Appellee-Plaintiff                                      O’Connor, Judge
                                                        Trial Court Cause No.
                                                        73C01-1504-F5-28



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A01-1510-CR-1619 | May 13, 2016          Page 1 of 5
[1]   Wayne Mitchell appeals his conviction for Criminal Confinement,1 a Level 5

      felony, arguing that there is insufficient evidence to support it. Finding the

      evidence sufficient, we affirm.


                                                    Facts
[2]   On April 12, 2015, Mitchell and Melissa Degen were traveling in a car that

      Mitchell had recently stolen. While stopped at a truck stop in Whiteland, they

      began to argue. They continued to argue in the car as they drove away;

      Mitchell was driving and Degen was in the front passenger seat. The argument

      then became physical as Mitchell slapped Degen’s face, pulled her hair, and

      choked her.


[3]   Degen tried to exit the vehicle but Mitchell pulled her back inside by her hair.

      Degen asked Mitchell several times to let her out of the car but Mitchell used

      the child-proof lock to prevent her from rolling down the window or opening

      the door. Degen then used her phone to call 911. The dispatcher was able to

      track Degen’s phone via GPS and officers soon found Mitchell’s car driving

      through a bean field at a high rate of speed. Mitchell eventually came to a stop

      and was arrested.


[4]   On April 13, 2015, the State charged Mitchell with criminal confinement,

      strangulation, domestic battery, interference with reporting of a crime, criminal




      1
          Ind. Code § 35-42-3-3.


      Court of Appeals of Indiana | Memorandum Decision 73A01-1510-CR-1619 | May 13, 2016   Page 2 of 5
      trespass, driving while suspended, and criminal mischief. The State later added

      charges of auto theft and invasion of privacy, and also alleged that Mitchell was

      an habitual offender.


[5]   Prior to trial, Mitchell pleaded guilty to invasion of privacy and the State

      dismissed the driving while suspended charge. A jury trial was held on July 27

      and 28, 2015. Following the State’s case in chief, Mitchell moved for a directed

      verdict on all counts. The trial court granted Mitchell’s motion as to the

      criminal trespass and criminal mischief counts. The jury then found Mitchell

      guilty of criminal confinement, domestic battery, and auto theft; and not guilty

      of strangulation and interference with the reporting of a crime. On September

      17, 2015, the trial court sentenced Mitchell to five years and six months for

      criminal confinement, one year for domestic battery, two years and nine

      months for auto theft, and one year for invasion of privacy. Mitchell’s sentence

      was enhanced by three years after the trial court found him to be an habitual

      offender. All sentences were ordered to be served concurrently. Mitchell now

      appeals his conviction for criminal confinement.


                                   Discussion and Decision
[6]   Mitchell argues that the State presented insufficient evidence to support his

      conviction for criminal confinement. When a defendant challenges the

      sufficiency of the evidence supporting a conviction, this Court does not reweigh

      the evidence or judge the credibility of the witnesses. McHenry v. State, 820




      Court of Appeals of Indiana | Memorandum Decision 73A01-1510-CR-1619 | May 13, 2016   Page 3 of 5
N.E.2d 124, 126 (Ind. 2005). We consider only the probative evidence and the

      reasonable inferences drawn therefrom that support the verdict. Id.


[7]   Indiana Code section 35-42-3-3 provides that “[a] person who knowingly or

      intentionally confines another person without the other person’s consent

      commits criminal confinement.” To “confine” means to “substantially interfere

      with the liberty of a person.” I.C. § 35-42-3-1. The offense is raised to a Level 5

      felony if “it is committed by using a vehicle.” I.C. § 35-42-3-3(b)(1)(B).


[8]   Both this Court and our Supreme Court have found on numerous occasions

      that the evidence supported a criminal confinement conviction under

      circumstances similar to this case. See, e.g., Daniels v. State, 274 Ind. 29, 35-36,

      408 N.E.2d 1244, 1248 (Ind. 1980) (evidence supported criminal confinement

      conviction where defendant drove around with victim without her consent);

      Stephens v. State, 10 N.E.3d 599, 604 (Ind. Ct. App. 2014) (evidence supported

      criminal confinement conviction where defendant drove around with victim

      and ignored her repeated pleas to be let out of the car); McCullough v. State, 888
N.E.2d 1272 (Ind. Ct. App. 2008) (same), vacated in part on other grounds, 900
N.E.2d 745 (Ind. 2009). Thus, it is clear that evidence that a defendant has

      knowingly held a victim in a vehicle despite the victim’s requests to be let out

      will support a criminal confinement conviction.


[9]   Mitchell only argues that “[t]here was [] nothing on the record which indicated

      it was feasible [to stop] or there was a safe place to let Degen out of the car.”

      Appellant’s Br. p. 9. We disagree. The record indicates that Mitchell was


      Court of Appeals of Indiana | Memorandum Decision 73A01-1510-CR-1619 | May 13, 2016   Page 4 of 5
       driving on roads and through a bean field. There is nothing inherent in the

       nature of a road or a bean field that prevents a car from stopping, and Mitchell

       has not argued that there were any special circumstances here. From this

       evidence, a reasonable jury could infer that Mitchell could have stopped at any

       point following Degen’s request that he do so. The vehicle was clearly capable

       of stopping, as Mitchell stopped when the officers caught up with him.

       Accordingly, the evidence was sufficient to support Mitchell’s conviction for

       criminal confinement.


[10]   The judgment of the trial court is affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A01-1510-CR-1619 | May 13, 2016   Page 5 of 5